ant. Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County, imposed February 7, 1980. The appeal brings up for review the denial of defendant’s application for youthful offender treatment. Sentence modified, as a matter of discretion in the interest of justice, by providing that defendant’s application for youthful offender treatment is granted. As so modified, sentence affirmed. The interests of justice are best served by granting the application for youthful offender treatment. Gulotta, J. P., Cohalan, Margett and O’Connor, concur.